COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH 
NO. 2-03-309-CV
 
IN RE CLIFFORD ROY FLEMING                                                 RELATORS
AND JAMANS TRUCKING
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION

------------
        The court has considered relator's petition for writ of mandamus and 
motion for emergency stay and is of the opinion that relief should be denied.  
Accordingly, relator's petition for writ of mandamus and motion for emergency 
stay are denied.
        Relator shall pay all costs of this original proceeding, for which let 
execution issue.
                                                                  PER CURIAM

PANEL B:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ. 
 
DELIVERED: October 24, 2003